Citation Nr: 1819951	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 10 percent for a subcondylar fracture of the left mandible.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to December 1970 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran requested a hearing before the Board, which was scheduled for a date in August 2017.  His hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2017). 

In a March 2018 brief, the Veteran's representative raised the issue of entitlement to service connection for obstructive sleep apnea, which was denied in a July 2010 rating decision and is not currently on appeal.  If the Veteran wants this issue to be considered, he must first file a claim to reopen the issue on a standard form prescribed by VA.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran asserts that his service-connected PTSD and subcondylar fracture of the left mandible warrant higher disability ratings.  VA examinations were last conducted in 2010.  The Veteran's representative argues that new VA examinations are necessary, noting that where a veteran's disability is worse and the available evidence too old to adequately evaluate the state of the condition, VA must provide a new examination.  Thus, the Board finds that a remand is required because additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD and subcondylar fracture.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the Veteran's claim for TDIU, the Board finds that the Veteran's claim is inextricably intertwined with the claims currently on appeal.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180   (1991).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  If the examiner determines that the Veteran's PTSD impacts his ability to maintain employment, the examiner must provide specific information as to what accommodations would be required to account for his PTSD in order for the Veteran to maintain gainful employment. 

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected subcondylar fracture of the left mandible.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  If the examiner determines that the Veteran's disability impacts his ability to maintain employment, the examiner must provide specific information as to what accommodations would be required to account for his disability in order for the Veteran to maintain gainful employment.

4. Confirm that the VA examination reports and any opinions provided comport with this remand and undertake any other development found to be warranted.

5. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




